Opinion by
Tilson, J.
It was stipulated that certain of the merchandise ip. question consists of “8-Bu. paper hats” the same as those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith some were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5) and those imported subsequent to the effective date of the trade agreement with the Netherlands (T. D. 48075) were held dutiable at 12}! percent ad valorem under paragraph 1504 (b) (5), as modified by T. D. 48075.